
	
		II
		111th CONGRESS
		1st Session
		S. 2557
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2009
			Mr. Burris introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  metsulfuron-methyl.
	
	
		1.Metsulfuron-methyl
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Methyl 2-[[[[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)
						amino]carbonyl]amino] sulfonyl]benzoate (CAS No. 74223–64–6), in pure form or
						in forms or packings for retail sale, preparations or articles (provided for in
						subheadings 2935.00.75 or 3808.30.15)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
